Citation Nr: 0124079	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an acquired psychiatric 
disorder other than PTSD, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1959 to May 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In February 2001, the appellant filed a claim for individual 
unemployability benefits.  In a June 2001 letter, the 
appellant's attorney argued that the September 1995 rating 
decision denying service connection for an anxiety disorder 
involved clear and unmistakable error.  As the RO has not yet 
adjudicated these claims, they are referred to the RO for 
appropriate action.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A copy of the transcript is of record.  

The RO denied service connection for an anxiety disorder in a 
final September 1995 rating decision.  The veteran has now 
claimed service connection for an acquired psychiatric 
disorder diagnosed as depression.  However, he is still 
filing the same claim as he did previously (i.e., a claim for 
service connection for a psychiatric condition).  Cf. Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997) (regardless of the 
nomenclature and varied etiology attributed to a disability, 
a lung condition, by any name, remains the same and is 
"inextricably intertwined" with a previous claim for 
entitlement to service connection for a lung disorder).  
Therefore, regardless of the diagnosis for the appellant's 
psychiatric condition, whether it is depression or anxiety 
disorder, his current claim is subject to the rules and 
regulations regarding finality of a prior decision.  The 
appellant did not appeal the September 1995 decision; 
therefore, it is final.  38 U.S.C.A. § 7105 (West 1991).  The 
issue has accordingly been restated as on the cover page.

In July 2001, the veteran's attorney submitted directly to 
the Board a letter from St. Luke's Hospital confirming that 
it was unable to retrieve any medical records for the 
appellant.  Any pertinent evidence received by the Board 
after the case is transferred must be referred to the RO 
under 38 C.F.R. § 19.37 for review and preparation of a 
supplemental statement of the case, unless such right is 
waived or the benefit may be allowed on appeal without 
referral.  38 C.F.R. § 20.1304(c) (2001).  Preparation of a 
supplemental statement of the case is required when 
additional evidence is received, unless the evidence 
duplicates evidence already of record or is not relevant to 
the issue on appeal.  38 C.F.R. § 19.37 (2001).  Although a 
specific waiver was not received with this document, there is 
no need to refer the information to the RO in the first 
instance, as the information contained therein is only 
cumulative of a much earlier report from St. Luke's that has 
been of record since 1997.  Accordingly, the Board may 
proceed to review the appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection PTSD in a 
November 1997 rating decision and notified the appellant of 
the denial and his appeal rights in a letter dated November 
19, 1997.  The appellant did not appeal.  

2.  The new evidence submitted after the November 1997 rating 
decision that denied service connection for PTSD does not 
bear directly and substantially upon the claim, is either 
cumulative or redundant, and need not be considered to fairly 
decide the merits of the claim.  

3.  The RO denied entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as generalized 
anxiety disorder, in a September 1995 rating decision.  The 
veteran was notified of the decision and his appeal rights by 
letter dated September 20, 1995, and he did not appeal.

4.  New evidence submitted after September 1995 is either 
cumulative or redundant, does not bear directly and 
substantially on the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, and need not be considered to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a) 
(2001).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

3.  The September 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a) 
(2001).

4.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include anxiety and depression.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1994, the veteran's representative submitted an 
informal claim of entitlement to service connection for, 
inter alia, post-traumatic stress disorder.  The veteran's 
formal application for compensation benefits was received 
shortly thereafter.  With it, he submitted copies of service 
medical records dated March 1960 to July 1961, and a May 1989 
decision of a Social Security Administrative Law Judge (ALJ) 
finding entitlement to a period of disability from June 1988, 
based, in part, on dysthymic disorder.

The RO wrote to the veteran in December 1994 and told him of 
the type of evidence he should submit in support of his 
claim.  He was asked to provide complete details of the 
stressful events, including all identifying information as to 
dates, places, names of those involved, and so on.  He was 
asked to provide reports from private physicians who may have 
treated him, including clinical findings and diagnosis, and 
to provide the names of any VA facilities and the dates of 
treatment.  He was advised if he was unable to obtain reports 
from private physicians he could complete releases 
authorizing VA to request his records, and VA would do so.  
He was told the time limit within which the evidence should 
be submitted.

In January 1995, the veteran submitted copies of a portion of 
his service medical records showing a May 1961 complaint of 
nervousness all his life, worse since being a firing panel 
operator.  He also submitted another copy of the May 1989 
Administrative Law Judge decision, and reported VA outpatient 
treatment in June 1994 and treatment in 1962/1963 by Dr. 
Gerald Seagraves (deceased) in Phoenix, Arizona.  The veteran 
reported that Dr. Seagraves' records were unavailable.  The 
veteran did not mention any stressors.

The veteran was accorded VA examinations.  VA scars 
examination in January 1995 revealed depression and PTSD and 
a history of a 1963 "nervous breakdown," which was 
described as probably a manifestation of PTSD.  

VA PTSD examination in January 1995 revealed diagnoses of 
general anxiety disorder, dysthymia, alcohol dependence, and 
anti-social personality disorder.  The examiner specifically 
indicated that the appellant did not meet the full criteria 
for PTSD, in that he did not have a specific event that he 
was reliving in nightmares or intrusive thoughts.  The 
examiner also noted that the appellant had a diagnosis of 
bipolar disorder and anxiety disorder in September 1991, 
although there were currently no symptoms of manic disorder, 
and that the appellant's depression was fairly well 
controlled.  

The veteran's service medical and service personnel records 
were received in March 1995.  The service personnel records 
indicate that the appellant served as a Nike Ajax missile 
crewman.  (The Nike Ajax missile system was a surface-to-air 
missile system designed to protect large strategic areas from 
enemy bomber attack.)  The units to which he was assigned, 
after his initial training, included:

? Headquarters Battery, 108th Artillery Group, Fort 
MacArthur, California; 
? Battery B, 3rd Missile Battalion, 57th Artillery Group, 
Malibu Beach, California; 
? Battery C, 3rd Missile Battalion, 57th Artillery Group, 
Fort MacArthur, California; 
? Battery B, 4th Missile Battalion, 55th Artillery Group, 
Thule, Greenland (November 13, 1960 to November 9, 
1961; on ordinary leave in the U.S. from March 12, to 
April 18, 1961); and 
? Headquarters Battery, 5th Missile Battalion, 517th 
Artillery Group, Abilene, Texas.  

The service medical records include the April 1959 entrance 
examination that revealed a normal psychiatric clinical 
evaluation and no past psychiatric complaints.  A June 1960 
service clinical record indicated that the appellant was 
involved in a motor vehicle accident with only 
musculoskeletal injuries noted.  There are five entries 
during the time the veteran was stationed in Greenland.  The 
first two were in November 1960, for follow-up of a medical 
condition diagnosed just before his transfer there.  The 
hospital was the 4683rd USAF Hospital.  In May 1961, he 
complained of nervousness all his life, which had worsened 
since his assignment as a firing panel operator.  He reported 
that he had previously been taking "Norvene."  He now 
complained of insomnia, tremors, and overt anxiety.  
Phenobarbital was prescribed, and the launcher officer was 
notified of his anxiety.  In June 1961, he had an unspecified 
scalp laceration cleaned and sutured, and in July 1961, the 
wound was cleaned.  The February 1962 separation examination 
revealed a normal psychiatric clinical evaluation and no 
psychiatric complaints.  

In a March 1995 rating decision, the RO denied the 
appellant's claim of service connection for PTSD, reasoning 
that the record did not include a diagnosis of PTSD and that 
there was no verifiable in-service stressor.  It notified him 
of that decision by a letter dated March 27, 1995.  

In April 1995, the appellant filed a notice of disagreement 
with respect to the March 1995 rating decision.  

In April 1995, the RO issued to the appellant a statement of 
the case with respect to the denial of service connection for 
PTSD.  

In May 1995 statements, the appellant indicated that he 
wanted to cancel his PTSD hearing request and claim service 
connection for an anxiety disorder.

In May 1995, VA outpatient treatment records were received 
dated March to June 1994; they showed no complaints or 
treatment for any psychiatric disorder.  In June 1995, 
outpatient treatment records dated from August 1989 to March 
1995 were associated with the claims file.  In October 1992, 
the veteran reported a history of depression and panic 
attacks in 1988.  The history was repeated in treatment notes 
dated in January and March 1993.  In March 1994, the veteran 
complained of multiple problems typifying his anxiety, and 
the assessment was neurosis/anxiety/history of depression.  
In July 1994, the veteran reported that he had a nervous 
breakdown at the age of 20 and was put on medication.  He 
reported several suicidal attempts.  A diagnosis of bipolar 
disorder, depressed type and anxiety disorder, not otherwise 
specified, was given.

In May 1995, the veteran submitted a letter from Rebecca 
Feliciano, M.D., of Red Rock Mental Health Center.  She 
reported that the veteran had been receiving outpatient 
psychiatric services from November 1994 to present, and that 
his diagnosis was major depression without psychotic features 
and general anxiety disorder.

In June 1995, the veteran submitted numerous statements from 
relatives, all of whom remembered that the veteran had severe 
headaches in 1962 and was hospitalized in St. Luke's Hospital 
for treatment of his headaches.  His mother reported that his 
doctor there was Dr. Gerald Seagraves.

In a September 1995 rating decision, service connection for 
anxiety was denied.  The RO noted that a one-time entry of 
anxiety in service was insufficient to show chronic anxiety, 
and there was no evidence of continuity of symptoms from 
discharge to present.  The RO noted that Dr. Feliciano had 
been treating the veteran for major depression and general 
anxiety disorder since November 1994.  The veteran was 
notified of the denial by letter dated September 20, 1995.  
He did not disagree with the decision.

In a July 1996 letter, received November 3, 1997, an 
insurance company informed the appellant that it denied him 
life-insurance coverage in part due to a history of treatment 
for PTSD at the VA Medical Center in Oklahoma City, Oklahoma.  

In November 1997, the veteran sought to reopen his claim of 
entitlement to service connection for PTSD and submitted 
additional evidence.  Included in these records was a report 
to him from St. Luke's Hospital, Phoenix, Arizona, stating 
that its storage company was unable to locate his chart.  The 
veteran's statement reported the May 1961 service treatment 
record showing complaints of insomnia, tremors, and overt 
anxiety.  He said he was hospitalized at St. Luke's Hospital 
in August 1962 by Dr. Gerald Seagraves, for tension 
headaches, anxiety, depression, insomnia, and "thoughts that 
I would be better off dead."  He said he had exhausted every 
avenue of trying to get that treatment record without 
success.

In a November 15, 1997, rating decision, the RO denied the 
appellant's claim of service connection for PTSD without 
considering whether he had submitted new and material 
evidence to reopen the claim.  The RO determined that the 
record did not include a diagnosis of PTSD and that there was 
no verifiable in-service stressor.  It notified him of that 
determination by a letter dated November 19, 1997.  The 
veteran did not appeal.

In July 1998, the veteran submitted a psychological 
evaluation in support of a claim for PTSD and depression, 
claimed secondary to PTSD.  The July 1998 report of Dr. Roy 
T. Maxwell indicated that the appellant had diagnoses of 
recurrent severe major depression and chronic severe PTSD of 
a delayed onset in accordance with the criteria of DSM-IV.  
Dr. Maxwell noted that the appellant gave a history of 
receiving a scalp injury when he ran into a missile fin while 
serving in Greenland "during the Vietnam War era."  He 
worked in an underground pit with a missile and three men, 
sat and watched a button that would fire a missile at an air 
target, challenged "each of the blips to see who was 
there," and was concerned that he was welcomed to Greenland 
by a radio announcer who welcomed him and gave information 
about an operation, such as which runway lights were out.  He 
complained of feeling afraid and helpless and of frequent 
dreams about being placed in an underground pit with the 
missile and three men.  Dr. Maxwell noted that the 
appellant's problems started as a panel operator in Greenland 
"during the Vietnam Area [sic]."  

In August 1998, the RO wrote to the veteran and asked him to 
complete an authorization form so the RO could request the 
veteran's treatment records from Dr. Feliciano.

The veteran was accorded a VA PTSD examination in August 
1998.  The report indicated that the claims file was 
reviewed.  The veteran reported that he served in Greenland 
for 13 months, for one month as a panel operator and 
thereafter as a missile crewman.  The appellant indicated 
that as a panel operator he had to channel [sic] in-coming 
planes and that as a missile crewman he was in a pit, an 
underground room, on 24-hour call with three others.  He 
stated that there were four missiles with nuclear warheads 
aboard, though they never fired them, and that he and the 
others listened to the radio and played games.  He indicated 
that he currently has nightmares about what might have 
happened.  The examiner concluded that the appellant had 
diagnoses of generalized anxiety disorder and dysthymia, but 
that he did not meet the criteria for PTSD because he did not 
have a specific incident that he was reliving in nightmares 
or intrusive thoughts.

In March 1999, the RO received a report from Dr. Feliciano 
indicating that the veteran continued to receive psychiatric 
services and that his diagnoses were major depressive [sic], 
severe, without psychosis, and generalized anxiety disorder.

In March 1999, the RO denied entitlement to service 
connection for PTSD and for depression.  In August 1999, the 
veteran filed a notice of disagreement with that rating 
decision.  In November 1999, the veteran filed a statement in 
support of claim in which he requested to change his claim 
from PTSD to generalized anxiety disorder.  In January 2000, 
the RO wrote to the veteran, informing him that service 
connection for generalized anxiety disorder had been 
previously considered and denied.  He was advised that new 
and material evidence would be needed to reopen that claim.  
He was also asked to clarify which issue(s) he disagreed with 
in the March 1999 rating decision.

Although it does not appear that the veteran submitted any 
clarification, the RO issued a statement of the case on the 
issues of entitlement to service connection for PTSD and 
depression on February 8, 2000.  A substantive appeal was 
received on April 4, 2000.  The veteran submitted with it a 
psychological evaluation dated February 2000 by Jonathan D. 
Cargill, Ph.D.   Dr. Cargill indicated that the appellant's 
responses to a psychological test designed to explore his 
response to traumatic events were not significant for severe 
or moderate PTSD.  The report of the evaluation showed that 
the appellant indicated he was assigned to a special nuclear 
warhead team in Thule, Greenland, where he spent most of his 
time underground as a panel operator.  Dr. Cargill indicated 
that the appellant had diagnoses of depressive disorder not 
otherwise specified and anxiety disorder.  

VA clinical records in August, September, October, and 
December 2000, received in March 2001, revealed diagnoses of 
generalized anxiety disorder.

Also in March 2001, the RO received directly from the Social 
Security Administration the medical and adjudicative records 
dealing with his claim for Social Security disability 
benefits.  The adjudicative determination of the ALJ was 
already of record.  Numerous medical reports dealing with the 
veteran's back disorder were included within the records.  A 
May 1983 report from Jack L. Vandernoot, M.D., reflected 
review of treating records from a number of physicians who 
had seen the veteran following two back injuries, in 1976 and 
1977.  Medical records reviewed by Dr. Vandernoot indicated 
that the appellant was depressed because of insurance carrier 
response to a request for pain center treatment for his low 
back symptomatology.  

In April 2001, the veteran waived RO consideration of the 
additional evidence.

The appellant testified at a hearing before the undersigned 
Board member in June 2001 that he served in Greenland as a 
missile operator for "a little over" 13 months, where he 
lived on-call 24 hours per day in an underground pit housing 
nuclear weapons.  He indicated that he was bored and scared.  
He reported that a supervisor, Sergeant P., knocked on his 
door one night.  He had heard from two others that this man 
sought sexual favors, and he refused him admittance by 
locking the door.  He also was frightened by a woman's 
"Japanese-type" voice over the radio saying welcome to him 
(by his name and serial number) and telling him that certain 
lights were out on the runway.  He complained he had to 
shower with others.  He noted that he once took a .30-caliber 
carbine and intended suicide, but did not act on that impulse 
and sought medical care.  He stated he was treated two or 
three times at a dispensary, infirmary, or hospital 10 miles 
from his station, where he was prescribed Norvene.  He said 
he was told that he was hospitalized several months after 
getting out of the service, but he did not remember much 
about the hospitalization. 

At the time of his hearing, the veteran submitted two volumes 
of medical records, with waiver of RO original jurisdiction.  
These include medical records from Red Rock Behavioral 
Services, dated from November 1994 to November 1999, at which 
time he was discharged from care.  Also included were VA 
treatment records dated from August 1989 to February 2001, 
and a statement from the veteran's hair dresser relating to 
an issue not before the Board.  VA clinical records in 
February 1997 noted anxiety and in August 1997 showed 
depression.  

The veteran's private treatment records from November 1994 
through August 1999 reported a long history of major 
depression and generalized anxiety disorder since his 20s.

A VA clinical record in March 1999 indicated that the 
appellant requested medications for anxiety neurosis.  VA 
clinical records in November 1999 revealed generalized 
anxiety disorder.  

In July 2001, the appellant's attorney forwarded to the Board 
a response from St. Luke's Hospital saying that it was unable 
to process the request for medical records, because the 
medical storage company was unable to locate a file for him.  
It reported that the hospital was required to keep records 
only for 10 years, and the date requested was more than 10 
years previously.


II.  Legal Analysis

A.  Duties to Notify and Assist

Before proceeding to an analysis as to whether new and 
material evidence has been presented, the Board must ensure 
that VA has satisfied its appropriate duties to notify and 
assist in these claims.  Recently enacted legislation revised 
these obligations in a manner more favorable to a claimant.  
Under these requirements, VA must: provide the claimant with 
application forms and notify him of an incomplete 
application; provide the claimant with notice of required 
information and evidence necessary to substantiate the claim; 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim; make every 
reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified; and, in appropriate cases, provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  

However, nothing in the new act requires the RO to reopen a 
claim except when new and material evidence is submitted.  38 
U.S.C.A. § 5103A(f) (West Supp. 2001).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In this case, the appellant filed the claims leading to this 
appeal in July 1998, thereby completing an application for 
benefits.  VA is obligated to provide a claimant with notice 
of required information and evidence necessary to 
substantiate the claims.  The RO has sent to the appellant 
various letters over the course of these claims, including in 
August 1998, March 1999, and March 2001, informing him of the 
evidence necessary to substantiate the claims.  The RO also 
sent to the appellant a February 2000 statement of the case 
concerning the PTSD and depressive disorder issues, which 
included a thorough discussion of the evidence needed to 
substantiate the claims.  Through the development letters and 
the statement of the case, the RO informed the appellant of 
the evidence necessary to substantiate the claims.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims, 
and make every reasonable effort to obtain relevant private, 
VA, and other Federal agency records that are adequately 
identified.  The RO has obtained, through its own efforts or 
directly from the appellant, copies of service, VA, and 
private medical records relevant to his claim.  The 
appellant's attorney has argued, in a June 2001 letter brief, 
that the RO has failed to request or obtain medical records 
of the veteran's treatment on three occasions at the hospital 
dispensary in Greenland and his medical records from St. 
Luke's Hospital in Phoenix, Arizona, or his treating doctor's 
notes.  First, the veteran's service medical records do not 
appear to be incomplete.  He has reported that he went to the 
hospital dispensary three times while in Greenland.  His 
service medical records contain treatment notes covering five 
visits to the hospital dispensary in Greenland.  One of those 
occasions was for a complaint of increasing nervousness.  
Because these clinical records from the hospital in Greenland 
are part of the veteran's service medical records already, 
there would be no reason for the RO to request them again.

As for the records of treatment at St. Luke's Hospital in 
Phoenix, Arizona, there has been evidence of record since 
January 1995 that those records were unavailable.  The 
veteran has several times reported that Dr. Seagraves, who 
was his treating physician there, is deceased, and his 
records are unavailable.  Furthermore, in November 1997, the 
veteran provided a response dated November 13, 1995, in which 
St. Luke's Medical Center reported it was unable to locate 
the veteran's chart.  The appellant's attorney has more 
recently provided a response from that hospital saying that 
they are unable to locate any records for treatment of the 
veteran and reporting that they are only required to maintain 
records for 10 years and the records requested would be more 
than 10 years old.  These records being unavailable, there is 
no possible purpose to be served by having the RO request 
them.  Furthermore, although the appellant's attorney has 
argued that the hospital's response proves that the veteran 
had psychiatric treatment there in 1962, the response carries 
no such information.  It says no record can be located, and 
it does not, therefore, confirm either that he was treated 
there or the nature of the condition for which treatment may 
have been provided.

The appellant has submitted his treatment records from 1994 
to 1999 from Red Rock Behavioral Health Service.  The veteran 
reported in January 1995 that he was submitting the record of 
Dr. Vinekar's examination.  He enclosed a portion of the 
Social Security Administrative Law Judge determination which 
cited Dr. Vinekar's findings.  The veteran also indicated at 
that time that records from Dr. Gerald Seagraves in Phoenix, 
Arizona, were unavailable.  The veteran having reported those 
records to be unavailable, there is no duty on the part of VA 
to request them.

Also, the appellant testified at the June 2001 hearing before 
the undersigned Member of the Board.  The Board determines 
that the RO has made every reasonable effort to obtain 
relevant records that have been adequately identified.  

The RO has also afforded the appellant a VA examination in 
August 1998, although under no obligation to do so until new 
and material evidence had been submitted to reopen the 
claims.  

Based on this information, the Board finds that VA has 
satisfied its obligation to the appellant in the development 
of evidence necessary to substantiate the claims.  

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to reopen a claim in a January 
2000 letter and to establish entitlement to service 
connection in the February 2000 statement of the case.  He 
has been advised of the evidence that would support or help 
substantiate his claim in development letters in August 1998 
and in the March 1999 rating decision.  He had been told of 
the type of information needed to substantiate a claim for 
PTSD in December 1994.  He has been accorded a VA hearing.  
The substantive laws and regulations to be applied are the 
same as those of which the veteran has had notice.  There is 
no prejudice to the veteran in Board consideration of his 
claims, because he has been told what the requirements are to 
establish service connection, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed below, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  The Secretary having already provided every 
possible assistance indicated by the record or assertions of 
the veteran, there is no reasonable possibility that return 
of the claim to the RO for further efforts to assist would 
raise any reasonable possibility of substantiating the 
veteran's claim.  Remand for the RO to address the 
requirements of the Act in the first instance would serve no 
practical purpose.  


B.  PTSD

1.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).  A claimant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time. 
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

The appellant was notified of the denial of his claim for 
service connection of PTSD by letter dated March 23, 1995.  
He filed a notice of disagreement and the RO issued a 
statement of the case in April 1995.  He thereafter filed May 
1995 statements indicating that was canceling a hearing 
scheduled in conjunction with the claim and instead sought 
service connection for another disability, thereby 
effectively withdrawing his notice of disagreement.  See 
38 C.F.R. § 20.204(a) (2001) (withdrawal of notice of 
disagreement must be in writing before filing of substantive 
appeal).  Therefore, that denial became final.  

The appellant was again notified of the denial of his claim 
for service connection of PTSD by letter dated November 19, 
1997.  He did not file a notice of disagreement within a 
year, and that denial became final.  

2.  Claim to Reopen

In order to reopen a previously denied and final claim, a 
claimant must first present new and material evidence.  Thus, 
VA must determine whether new and material evidence has been 
presented before it may evaluate the merits of the claim.  
Elkins v. West, 12 Vet. App. 209, 214 (1999); see 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  

Regulations have been promulgated pursuant to the VCAA.  See 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  These new regulations have changed the definition of 
new and material evidence under 38 C.F.R. § 3.156, however, 
the new provisions relating to new and material evidence are 
only applicable for claims to reopen filed on or after August 
29, 2001.  Id.  Accordingly, the Board will address this 
issue under the regulations in effect prior to that date.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
New evidence can be material if it provides a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even if it is unlikely to convince VA 
to alter a previous decision.   Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Evans (Samuel) v. Brown, 9 Vet. App. 
273, 284 (1996).  The prior evidence of record is vitally 
important in determining whether evidence is new for purposes 
of deciding whether to reopen a claim.  Id.  Whether new and 
material evidence is submitted is a jurisdictional test - if 
such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

At the time of the November 1997 rating decision, the 
evidence of record included a diagnosis of PTSD in the 
January 1995 VA scars examination and a conclusion expressed 
in the January 1995 VA PTSD examination indicating that the 
appellant's symptoms did not meet the full criteria for a 
diagnosis of PTSD.  It included a report that St. Luke's 
Hospital treatment records for the veteran were unavailable.  
It included statements from family members, all reporting 
that the veteran had been treated at St. Luke's Hospital in 
1962 for headaches.  It included information that the 
treating doctor was Dr. Gerald Seagraves, that he was 
deceased, and that his records were unavailable.  It included 
a report from Dr. Feliciano giving diagnoses of depression 
and general anxiety disorder.  The RO denied the claim in 
November 1997 because the record did not include a diagnosis 
of PTSD, a prerequisite for service connection.

Since November 1997, the additional evidence includes the 
July 1998 private psychological evaluation report prepared by 
Dr. Roy T. Maxwell.  This report included a diagnosis of 
chronic severe PTSD of a delayed onset in accordance with the 
criteria of DSM-IV, which was based on unverified stressors.  
The additional evidence also includes an August 1998 VA 
examination showing that the appellant's symptomatology did 
not meet the criteria for a diagnosis of PTSD and Dr. 
Cargill's February 2000 psychological evaluation report, 
which concluded that the appellant's responses to traumatic 
events were not significant for severe or moderate PTSD.  The 
lack of a PTSD diagnosis was a determinative factor in the 
RO's November 1997 decision.  However, Dr. Maxwell's 
diagnosis of PTSD in July 1998 is in contrast to the lack of 
a diagnosis in the August 1998 VA examination and Dr. 
Cargill's February 2000 evaluation.  These documents thereby 
simply continue to show a conflict between some medical 
records showing a diagnosis of PTSD and some either ruling it 
out or failing to confirm it.  As such, this additional 
evidence regarding whether the appellant currently has PTSD 
is cumulative.  It does not provide a more complete picture 
of the circumstances surrounding the claimed disability.  It 
does not constitute new and material evidence to reopen the 
claim.  See Hodge, 155 F.3d at 1363; Evans, 9 Vet. App. at 
284.  

Documents showing other diagnoses or treatment, such as Dr. 
Feliciano's report, are not material.  In any even, her March 
1999 report is nearly identical to her 1995 report, and is 
thus cumulative.  The Social Security determination was 
previously of record, and, to the extent that the supporting 
medical documents are new, they do not involve treatment for 
or diagnosis of PTSD, so they are not material.  Dr. 
Vandernoot's review of the veteran's treatment for his back, 
reporting depression related to insurance coverage concerns, 
is not material. 

The veteran's testimony as to his service and reported 
stressors is not new.  To the extent that his testimony is in 
conflict with his service personnel records as to the length 
of time he was in Greenland, or with his service medical 
records as to the type of treatment he was given there, his 
testimony is not credible.  His service personnel records 
clearly show he was assigned to Greenland for less than a 
year, and he was on leave for at least a month of that time.

The Red Rock treatment records submitted in connection with 
his hearing are new, but they are not material to his claim 
for PTSD.  The VA treatment records show no treatment for or 
diagnosis of PTSD, and they are not material.

The RO, in its March 1999 rating decision, directly addressed 
the merits of the claim, without considering whether the 
appellant had submitted new and material evidence to reopen 
the final November 1997 rating decision.  Before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this case, the appellant has 
had ample notice of the need to submit evidence and argument, 
and has in fact submitted voluminous medical records, 
testified at a hearing before the Board, and submitted 
written argument.  In addressing the preliminary question of 
whether the veteran has presented new and material evidence 
to reopen his claim, the Board must consider all the evidence 
of record, just as would be required in order to address the 
claim on the merits.  The law and regulations to be applied 
are the same.  The Board finds no prejudice to the claimant 
in its consideration of whether new and material evidence has 
been submitted.

B.  Depression

1.  Finality

In a September 1995 rating decision, the RO denied 
entitlement to an acquired psychiatric disorder, claimed as 
anxiety.  The veteran was notified of the decision in a 
letter dated September 20, 1995.  He did not appeal, and that 
decision is final.  See 38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

2.  Claim to Reopen

At the time of the September 1995 denial of service 
connection for an acquired psychiatric disorder other than 
PTSD, the veteran's service medical and personnel records 
were on file.  He had been given VA examinations.  VA 
outpatient treatment records dated August 1989 to March 1995 
were on file.  The Social Security ALJ determination was of 
record.  Diagnoses of depression (or dysthymic disorder) and 
anxiety neurosis were of record.

Since September 1995, the following evidence has been 
received:  

Two reports from St. Luke's Hospital of 
the unavailability of treatment records 
for the veteran;

A report from Dr. Maxwell diagnosing 
PTSD;

VA examination report diagnosing 
generalized anxiety disorder and 
dysthymia;

Dr. Feliciano's March 1999 report and Red 
Rock treatment records dated from 1994 to 
1999;

Dr. Cargill's February 2000 report 
diagnosing depressive disorder and 
anxiety disorder;

Duplicate Social Security adjudicative 
records and supporting medical records;

The veteran's testimony; and

VA clinical records from August 1989 to 
February 2001.


The evidence of record when the RO denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder in September 1995 showed diagnoses of depression and 
anxiety disorder.  They showed one entry in service of 
complaints of nervousness and normal psychiatric evaluation 
on discharge.  They showed allegations of treatment in 1962 
or 1963 for an unspecified disorder, the records of which 
were not retrievable, but which the veteran's relatives all 
stated were for headaches.

The records submitted since September 1995 continue to show 
diagnoses of depression and anxiety.  These records are 
cumulative.  The evidence still fails to reveal the nature of 
the condition for which the veteran received treatment in 
1962 or 1963.  Social Security adjudicative records are 
duplicates or are not relevant to the issue.  Indeed, the 
only notation in those supporting medical records mentioning 
depression relates it to an insurance dispute.  It is thus 
not so significant that it must be considered to adjudicate 
the claim.

The first mention of depression after service is in 1983.  
The subsequent evidence showing a depressive disorder after 
1983 is silent as to any connection between those diagnoses 
and the appellant's service.  The VA clinical records in the 
1990s, the January 1995 and August 1998 VA PTSD examination 
reports, Dr. Feliciano's May 1995 letter, Dr. Maxwell's July 
1998 report, and Dr. Cargill's February 2000 report simply 
noted depression and/or anxiety without discussing the 
etiology of that disorder.  The November 1994 to August 1999 
private clinical records did indicate that the appellant had 
a long history of depression and anxiety since his 20s, which 
refers approximately to his period of service, but which is 
based entirely on the appellant's own version of his history 
as opposed to medical evidence of such symptomatology.  As 
the record does not indicate that the appellant has the 
requisite medical expertise to render a medical opinion, such 
as whether a depressive disorder is related to his service, 
his lay testimony and any such history recorded in a medical 
document unenhanced by comment of a qualified medical 
profession cannot serve as probative evidence linking his 
current disorder to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492-94-95 (1992).

In short, none of the evidence submitted since September 1995 
is both new and material, and the claim is not reopened.


ORDER

The claim of service connection for PTSD is not reopened, and 
the appeal is denied.  

The claim of service connection for an acquired psychiatric 
disorder other than PTSD, to include depression and anxiety, 
is not reopened, and the appeal is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



